 FLAMBEAU PLASTICS CORPORATION591Diamond Jim's Nevada ClubThis Employer engages in the operation of slot machines only,and has no pit gaming department. At issue are the slot mechanicsand keymen who are engaged in servicing the machines. Petitionerrequests a unit including both categories while the Employer wouldexclude keymen. It appears that a keyman corrects jams whichmay occur in the machines and also makes minor repairs on them.The keyman is supervised by the floorman, and confines his workto the main floor area.Although the slot mechanic may alsooccasionallywork on the floor, he is primarily engaged in moredifficult repair work in an adjoining repair shop.He is supervisedby the slot machine supervisor.The slot mechanic generally hasthe requisite mechanical ability when he is hired, whereas the key-man recieves on-the-job training in the repair of the machines.However, when an applicant applies for a keyman position he isgiven a test to determine whether he has sufficient mechanicalaptitude for machine work.The training of a keyman is theresponsibility of the slot machine supervisor.Keymen also arepromoted to be slot mechanics.All these factors reveal a sub-stantial community of interest between keymen and slot mechanicsrequiring the inclusion of both positions in the appropriate unit.Accordingly, we find the following employees of Diamond Jim'sNevada Club constitute a unit appropriate for collective bargaining :All casino employees, including slot mechanics and keymen, butexcluding change girls, cashiers, floormen, office clerical employees,guards, and supervisors, as defined in the Act.[Text of Direction of Elections omitted from publication.]Flambeau Plastics CorporationandLocal 380, InternationalUnion,Allied Industrial Workers of America,AFL-CIO.CaseNo. 30-CA-27.1March 12, 1965DECISION AND ORDEROn October 9, 1964, Trial Examiner Eugene E. Dixon issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer'sDecision.The Trial Examiner further found that1 Formerly CaseNo. 18-CA-1737;changed by Order of the Board,dated October9, 1964..151 NLRB No. 70. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had not engaged in certain other unfair labor practicesalleged in the complaint.Thereafter, all parties filed exceptionsor cross-exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has con-sidered the entire record in this case, including the Trial Examiner'sDecision, the exceptions and cross-exceptions, and the briefs, andhereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order, the RecommendedOrder of the Trial Examiner as amended herein, and orders thatRespondent,Flambeau Plastics Corporation, its officers, agents,successors, and assigns, shall take the action set forth in the TrialExaminer's Recommended Order, with the following changes andadditions :1.A new subparagraph (b) is added to paragraph 2, readingas follows :"(b) Preserve and, upon request, make available to the NationalLabor Relations Board or its agents, for examination and copying,all records necessary for the determination of the amount of back-pay due under the terms of this Order. Backpay shall be com-puted with interest on a quarterly basis in the manner prescribedby the Board in F.W. Woolworth Company,90 NLRB 289, 291-294, andIsis PlumbingcCHeating Co.,138 NLRB 716."2.Present subparagraphs (b), (c), and (d) of paragraph 2 arerelettered accordingly.3.The words "Eighteenth Region" in present subparagraphs (c)and (d) of paragraph 2 and in footnote 38 are changed to "ThirtiethRegion."4.The last paragraph of the "Notice To All Employees" attachedto the Recommended Order is changed to read as follows :"Employees may communicate directly with the Board's RegionalOffice,Room 230, Commerce Building, 744 North Fourth Street,Milwaukee,Wisconsin, Telephone No. 272-8600, Extension 3860, ifthey have any questions concerning this notice or compliance with itsprovisions." FLAMBEAU PLASTICS CORPORATION593IT IS HEREBY FURTHER ORDERED that the complaint be, and it herebyis,dismissed with respect to violations alleged in the complaintbut not found herein.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, was heard before Trial Exam-iner Eugene E. Dixon at Baraboo, Wisconsin, from March 10 through 16, 1964. Thecomplaint, dated January 24, 1964, and based upon charges filed and served Octo-ber 24, 1963, and January 22, 1964, was issued by the Regional Director for Region 18(Minneapolis,Minnesota) on behalf of the General Counsel of the National LaborRelations Board (herein called the General Counsel and the Board). It alleged thatRespondent had engaged in and was engaging in unfair labor practices by failing tobargain in good faith with Local 380, International Union, Allied Industrial Workersof America, AFL-CIO (herein called the Union) as the certified bargaining agent ofits employees, and by giving discriminatory layoffs to Frank Reidhauser and EdwinZimmerly and by discrimmatorily discharging Reidhauser thus violating Section8(a) (1), (3), and (5) of the Act.In its duly filed answer Respondent denied the commission of any unfair laborpractices.Upon the entire record and from my observation of the witnesses, I make thefollowingFINDINGS OF FACTIRESPONDENT'S BUSINESSAt all times material herein Respondent has been a corporation organized andexisting pursuant to the laws of the State of Wisconsin, having its principal officeand place of business at Baraboo, Wisconsin, where it is engaged in the manufactureand molding of plastic products.During the year preceding the issuance of the com-plaintRespondent, in the course and conduct of its business operations, sold anddistributed to points outside the State of Wisconsin products valued in excess of$500,000.Respondent is, and at all times material herein has been, engaged incommerce within the meaning of Section 2(6) of the Act.II.TIIE LABOR ORGANIZATIONLocal 380,InternationalUnion, AlliedIndustrialWorkers of America, AFL-CIO,at all timesmaterial herein hasbeen a labor organization within themeaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionIn August 1962 the Union began a campaign to organize Respondent's employees.On March 5, 1963, the Union was certified by the Board as the collective-bargainingagent of all Respondent's production and maintenance employees and warehouse andshipping employees, including truckdriver and janitor, in its Baraboo, Wisconsin, plant,but excluding office employees,engineeringemployees, guards, professional employ-ees, and supervisors as defined in the Act.On Tuesday, March 19, a local newspaper,The Baraboo News-Republic, carried a news item naming the newly elected unionofficers including the members of the Union's negotiating committee.Baraboo'spopulationisgivenas 7,264 in Hammond's Ambassador World Atlas published in1954.Thereafter, beginning on March 28, 1963, and continuing through February 27,1964, negotiationmeetingswere carried on between the Company and the Union.'On the negotiatingcommitteefor the Union was its president, Virgil Hatfield, and itsvice president, Frank Reidhauser,an alleged discriminatee herein2 by way of a'Meetings were held on March 28, May 10, June 17, June 25, July 10, July 22,August 1, August 14, August 21, September 6, October 14, October 25, and February 27,1964.The last three meetingswere sessionsinwhich a representative of the FederalMediation Service participated.2 Anotherunion officer,Edwin Zimmerly,was also alleged to have been discriminatedagainst by reason of two disciplinary layoffs783-133-66-vol. 151-39 594DECISIONSOF NATIONALLABOR RELATIONS BOARDdisciplinary layoff, a work transfer,and a subsequent discharge.Both Hatfield andReidhauser were also alleged to have been,together with some other union officials,the target of some restrictive and discriminatorywork ordersby Respondent.In addition to the alleged discrimination violating Section 8(a)(3) and certainconduct violating Section 8(a)(1), the General Counsel also alleges that notwith-standing the negotiating meetings that took place, Respondent did not bargain in goodfaith as required by Section 8(a)(5) of theAct.With thispreliminary picture inmind let us first turn to the alleged 8 (a) (1) conduct.B. The alleged 8(a)(I) conduct1.The no-solicitation ruleOn May 14, 1963, the following notice to the employees was posted in the plant:NOTICE TO ALL EMPLOYEESUnauthorized Collection Of Union DuesIn 1954,this company established the employees'Benefit Committee to putan end to solicitation of employees while on company premises for contributions,donations,and payment of dues to non-company sponsored activities andorganizations.Since 1954 Flambeau has turned over the profits of its vending machines tothe Committee and has further subsidized its activities so as to relieve produc-tion from non-company sponsored activities calling for such contributions,donations and dues collections.It has come to the attention of Flambeau Management that there has beenactivity by members of Local 380 Allied and Industrial Workers' of America,whereby there have been collected, or attempts have been made to collect, uniondues on company premises.As a result of this activity on company premises,the following statement of policy is made:IN LINE WITH ITS POLICY ESTABLISHED IN 1954PROHIBITINGTHE COLLECTION OF NON-COMPANYSPONSOREDCONTRIBUTIONS,DONATIONS AND DUES BY INDIVIDUALS OR ORGANIZATIONS ONCOMPANYPREMISES,NOTICEIS HEREBYGIVEN THAT, EFFECTIVEIMMEDIATELY, ANY FURTHER ATTEMPT ON THE PART OF ANYONETO COLLECT OR ATTEMPT TO COLLECT UNION DUES ON COMPANYPREMISESWILL BE SUBJECT TO DISCIPLINARY ACTION IN THEFORM OF THE WRITTEN NOTICE PROCEDURE OUTLINED ON PAGE4 OF FLAMBEAU'S POLICY BOOKLET.Posted on bulletin board May 14, 1963.The evidence shows that copies of this notice were posted on the bulletin board inthe clock alley where notices to employees were normally posted and also on thedoor to the injection molding room office where notices were not normally posted toemployees but sometimes were.These notices remained posted until sometime justbefore the end of the year when the General Counsel called Respondent's attentionto them and suggested that they be removed?The one in the clock alley wasremoved about Christmas time and the other one was taken down shortly after thefirst of the year.No repudiation of these notices was ever posted or communicatedto the employees by Respondent.The promulgation of a rule prohibiting union activities of employees on their non-working time "is presumptively invalid unless validated by evidence that specialcircumstances made the rule necessary in order to maintain production or discipline."Walton Manufacturing Company,126NLRB697, 698.No such showing was madehere.Consequently,no distinction having been made between working and non-working time, Respondent's notice interfered with the rights guaranteed its employeesin the Act and violated Section 8(a)(1) thereof.The subsequent removal of thenotice was not sufficient of itself to dispel its coercive effect nor did its removalamount to an effective revocation of it.Time-O-Matic,Inc.,121NLRB 1792.The no-talking orderWilliam Schreiber was maintenance supervisor for Respondent at all times materialup to April 27, 1963, when his employment terminated.According to Schreiber'sundenied and credited testimony "right after the union officers election" Edwin Sauey(one of Respondent'sofficers and Schreiber's"direct supervisor")told Schreiber"you know who the boys are now, you will have to watch them." Sauey also indicated'In his brief the General Counsel states that this was on December 3 FLAMBEAU PLASTICS CORPORATION595that Schreiber should keep maintenance man Frank Reidhauser (the Union's vicepresident) busy so that he could not "do any union soliciting or anything in connectionwith the Union during working hours."Schreiber was later called in by Edwin Sauey and William Sauey. Respondent'spresident, with the request that he change the break or rest periods of Reidhauser andmaintenanceman Virgil Hatfield (the Union's president) so that they would not betaking their breaks at the same time.William Sauey indicated that he "didn't feelthat these two people should be in the lunchroom at the same time so that they couldpossibly discuss union affairs or anything related to that while they were on their restperiod."Sauey further indicated that with the two maintenance people away fromthe department at the same time he felt "the maintenance department would not beable to fullfill its obligations in the plant." Schreiber disagreed with the Saueys on thegrounds that he was available almost at all times himself for work in the plant andthat on previous occasions in emergency breakdowns both Reidhauser and Hatfieldhad voluntarily taken less time on their break periods to come out and help get themachinery back into operation.William Sauey indicated that Schreiber "couldeither carry the order out or take the other alternative."Assuming that the otheralternative was to resign and feeling that he did not want to get involved any more inthe "friction between management and the Union," he handed in his resignationthat day.Reidhauser testified that on June 26 he was ordered by his then foreman, Ward,that he was to remain in the maintenance department until he was called upon toperform work by a supervisor or leadman and that he was "not allowed to talk toany of the operators, just leadmen and supervisors."The same order was given toHatfield.According to his credited testimony, he was told that the maintenancepeople were not supposed to go on the floor unless notified by a supervisor and not totalk to anyone on the floor. They were to stay in the maintenance department untilthey were authorized to leave.The order also excluded production people from themaintenance department.There had never been such an order in Hatfield's experi-ence with the Company which dated from 1958.4Hatfield also testified that at first the supervisors were the only ones who were togive work orders to the maintenance people but later the rule was relaxed so thatleadmen could also give such orders.Hatfield complained to one of the supervisors,Leo Schultz, about staying in the maintenance shop where the air was bad-The nextnight the doors were opened and there were four fans in the room.According toHatfield's further uncontroverted and credited testimony, Austin, the day maintenanceman and no particular supporter of the Union, told Hatfield that he had never heard ofthe no-talking order.Charles Kissack, a leadman in the injection molding department, and Fred Schultz,a material handler, also testified credibly about receiving similar orders at this time.Kissack, who had been a trustee of the Union since the initial election of officers inMarch, was told that he was not "to talk to any operators ... (or) to anyone else onthe floor," that he was not allowed outside the molding department, and that he wasto stay out of the maintenance and tooling department. Schultz, who had been electedtreasurer of the Union, was told he would not be allowed "to be standing around bythe pressers leaning on the tables talking to operators ...."The extra breaks that hadbeen permitted to Schultz prior to this time, if his work was caught up, were alsorescinded on this occasion.According to the undenied and credited testimony of Tom Janney, in June hereceived the following memorandum entitled "maintenance personnel" from hissupervisor, Gerald Templin, dated June 25, 1963:Effective this date,no one is allowed to go into the maintenance department to getVirgil to do maintenance work in our department except myself and Tom Janneythe setup man.Also Virgil Hatfield is not to come into our department withouteither Tom or myself asking him to do so at which time Virgil is not permittedto talk to an operator.These instructions have been issued to me by Joe Wardwho is in charge of the maintenance department.This memorandum was directed to the personnel of the second shift.Janney further testified credibly and without denial that in September Hatfield hadcome into his department and asked if he knew where something was, a green hose hewas looking for. Janney said that he did not know where it was and went toward the* In this connection Schreiber testified that prior to the Union'swinning the representa-tion election, employees were allowed to talk in all departments at least in the sense ofa friendly greeting"or something to this degree "He further testified that there hadbeen no excessive talking in connection with his maintenance employees so far ashe knew. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDback of the shop where he encountered and congratulated a new employee whose namehad appeared in the Company's publication "Firebrand's" welcoming him to the Com-pany.When he got to the other end of the shop he was stopped by his foreman whoasked if he had been talking union to the new man. Janney said that he had not.Thenthe foreman,Lambirty, told Janney that he would rather that he not talk withHatfield and that he would tell Hatfield the same thing because he did not want them"talking union on the job."The following day Janney talked to another supervisor,Schepp, about the matter. Schepp told him that "Bill Sauey had made the statementto him about Tom Janney talking to people out there in the department and he isstrong union ...."When Janney protested the accusation leveled at him, Schepptold him "that it had been sent down from higher up that certain keymen would besingled out and pressured ... due to the fact that the Union is here ...."Janney further testified credibly, and without denial, that sometime before Christmasin 1963 a collection was taken up in the blow molding department and that he washimself solicited by the foreman of the third shift, Max Mannix.This collection wasfor the purpose of buying a Christmas present for Schepp, the department supervisor.Janney also testified about a conversation with Supervisor Lambirty in August whenhe was due for evaluation for a wage increase. Lambirty said that he would put himin for a raise.A couple of weeks later he returned and told Janney that the raisehad not been granted. Janney said, "Well, I really didn't expect to, due to the factthat we had this little squabble about talking union on the lob before."He toldJanney that "that had a lot to do with it" but that if his work picked up in 6 or 8weeks, he would put him in again for a raise.About 6 or 8 weeks later he got araise.He also got an increase in March of 1963 when he was reclassified from aB operator to an A operator. This was after he was active in the Union and had takenpart in the organizing campaign.He was also put in a higher classification in Mayalthough he did not get an increase at the time.LeRoy Mason, Respondent's director of engineering, testified that late in June 1963he had ordered a change in the procedure for maintenance work whereby the mainte-nance people were to perform their work in the maintenance tooling area exceptwork that had to be done in the production area, and that such work was to be doneonly at the request of production supervisors.Prior to this, according to Mason,almost any of the production personnel could and did call on the maintenance peoplefor work.Thus, the maintenance department did not have control over its peopleand the production department did not have control over its operations.The incentivefor this order came from the production people who had asked for it. They hadtoldMason "that there was too much interference in the production operation intheir departments" and asked if he could do something about it. Production Superin-tendent Mather "particularly" had taken this position.According to Mason's further testimony, about the first of August a change wasmade in the order; "it was explained to the production people that (a) man wouldcoming through to do the routine preventive maintenance work so that the foremanknew a man was there and why." This was "after complaints were registered byproduction people that maintenance employees were acting strangely ... wearing signsand so forth ...... 5This order was brought up in the negotiation meeting of August 1.Hatfield com-plained that it was interfering with the work,6 and Union Representative Schaeferaccused the Company of being "like a prison."Company Representative HowardSmiley said he would investigate the matter. In the August 14 meeting Smiley read areport addressed to him from Mason, indicating that Mason had discussed the matterwith the employees and had "clarified the situation regarding the amount of conversa-tion to be carried on in performing a lob." The General Counsel's witnesses testified5While Mason in his testimony attempted to imply that the above complaints hadgiven rise to the original change in the maintenance procedure, it would appear thatthose "complaints" and the sign wearing was the same matter that Hatfield admittedhaving joked about after the new orders had gone into effect. This lends substanceto the General Counsel's evidence that the new orders gave rise to strained feelingsand misunderstandings between the maintenance people and the production people6Hatfield testified credibly and without denial that because the setup men were notallowed in the maintenance department he had to perform part of their work. Also,itwas necessary to get permission to do routine maintenance work.Kissack testified,credibly and without denial that his work was affected because just to get material outof the maintenance department for normal needs he had to search out his foreman whoin turn would convey the request to maintenance. Furthermore, whereas setup menformerly had cut their own pipe, this now had to be done by the maintenance peoplebecause setup men were no longer allowed in the maintenance department. FLAMBEAU PLASTICS CORPORATION597that the orders then were rescinded.Respondent's evidence denies this.Whateverthe fact may have been, apparently the restrictions were somewhat eased thereafter,aswas evidenced by Mason's testimony of clarification and change in the originalorder.Conclusions as to the No-talking OrderI am of the opinion and find that the foregoing evidence shows that Respondent'sno-talking order and restrictions imposed on the operations of the maintenancedepartment were substantially grounded in the discriminatory purpose of curtailingthe freedom of speech and action of the union leaders as compared to the otheremployees, and thus violated Section 8(a) (1) and (3) of the Act. In reaching thisconclusion the following considerations and their relationship to each other, I believeare significant:1.William Sauey's attempt, through Foreman Schreiber, on April 27 to preventReidhauser and Hatfield from engaging in union discussion or activity on their freetime.2.The Company's similar restrictive and coercive notice which was posted shortlythereafter.3.The specific no-talking orders given Union Treasurer Schultz and Union TrusteeKissack in addition to Union Officers Reidhauser and Hatfield as compared to theabsence of such orders to maintenance man Austin?4. Supervisor Schepp's uncontradicted communication to Janney that "certain key-men would be singled out and pressured" because of the Union.5.The lack of any convincing evidence that the rule was indeed needed for produc-tion and plant efficiency.8C. The alleged discrimination1.ZimmerlyEdward Zimmerly was hired by Respondent in 1957.At all times material hereinhis job was assistant setup man whose duty it was to do the necessary things to set upa machine for operation by the production crew and to run the first few pieces tosee that everything was in order.He was the Union's sergeant at arms, who signedup new members since the Union had been certified and had worked "on contractproposals."On January 29, 1963, Zimmerly had received a warning notice for disobedience byreason of having failed to report an accident "until a week later when medical helpwas needed."On August 21, 1963, Zimmerly received a second warning notice andaccompanying 2-day disciplinary layoff, this time for carelessness.The warningnotice stated:Cutler Hammer mounting plate mold was damaged.Drool and condition ofmold shows only that part of or all of shot was left in mold. Slides shows actualimprint.Your experience in molding can mean this was a definite act of care-lessness.Since this is your second offense, you are being given a 2-day layoff.Regarding this matter Zimmerly testified as follows-At about 1.30 or 2 a m.pressNo. 4, where the mold damage occurred for which he was disciplined, wasrunning nylon.Nylon gains moisture if setting only a short length of time and alsothe machine heats up under such circumstances.Accordingly one must purge it downand cool it, which he did.The heat was on when he got to the machine. He tookthe pressure down and cleaned off and checked the mold which "had just come backfrom tooling."He then started cycling the machine slowly and ran some short shots.A small amount of drool came in. After he had cleaned it out some more droolcame in after the gate started to close.9When the drooling continued, he called7While this finding is based on Hatfield'shearsay testimony it should be noted thathearsay not objected to may "be considered and given its natural probative effect asif it were in law admissible,"Diaz v. United States,223 U S 442,450, and where notcontradicted carries the force of substantial evidence sufficient to support a finding.American Rubber Products Corporation v. N L.R B.,214 F.2d 47,52 (CA. 7).8Mason's testimony on the matter was not only somewhat inconsistent with theestablished facts, but totally uncorroborated by any of the"production people" whosupposedly were clamoring for the needed rule including Mather,the one "particularly"concerned about it.8According to Rogers, Zimmerly's supervisor, nylon has a tendency to drool more thanother rawmaterials. 598DECISIONSOF NATIONALLABOR RELATIONS BOARDRogers over.Rogers saidthat the mold would have to be pulled for tooling. Thatwas allthatwas said.The job was pulled out and they "set a new job in themachine."Zimmerly denied that he had started with the Cutler Hammer job, and he alsodenied leaving a shot in themold.He furthertestifiedthat he had broken molds be-fore and had drooled molds but hadnever gottena warning for it that he could recall.Nor did he have knowledge of similar layoffs.He also testified that he had seensupervisors and setup men drool and damage moldson occasion.10Furthermore,Rogers testified that drools can occur after all precautionarymeasures aretaken andwithout any negligence or carelessness on the operator's part.On August 21, according to Supervisor Rogers' testimony, Zimmerly came up tohim and showed him some faulty parts involving a Cutler Hammer mold which hadbeen damaged.Rogers asked him if "there were any parts caught in there or any-thing like that" and he answered that there were not. Zimmerly told Rogers that"evidently the mold was that way to start out with," and that these were the first partsthat he had run.Rogers pulled off the mold and put it in tooling for examination In the toolingdepartment Rogers examined the mold at which time "it was evident ... that some-thing had been caught in the mold." Either a piece had been left in or a drool hadoccurred.After examining the damaged mold in the tooling department Rogers wenthome.That night after "other shots had been found underneath the press that hadnot been damaged, start-up shots," 11 Zimmerly was given a 2-day disciplinary layofffor damaging the mold.Production Superintendent Robert Mather's testimony about this matter was asfollows-On the 21st, when he came to work, he had a memorandum from Rogerswhich had two shots from the mounting plate for Cutler Hammer attached in apolyethylene bag.The memorandum 12 stated that Zimmerly had given Rogers thetwo shots which showed evidence of mold damage. The memorandum went on tosay that Zimmerly had told Rogers that the parts were damaged when theycame outof the mold and they were the first shots he had runThis, of course, would indicatethat the mold had been damaged before Zimmerly started.Mather looked at theshots and found none of the typical startup effects such as silver streaks, grease, orshorts.This puzzled him and led him to believe that these were not the only twoshots that were run.Having "this suspicion," he went to the press where the jobhad been running and underneath found three parts from the mold, not shots, butparts.These parts indicated evidence of startup; they were silver streaked badly andhad grease typical of startup shots 13These parts did not indicate any mold damage.From this Mather concluded that the mold damage had occurred after the first shotsbut before the last two shots had been run 14 This information he transmitted toRogers by memorandum to which he attached the parts that he found under themachine asevidence of his findings together with a statement to Rogers that he "didn'tthink he had the full story on Mr. Zimmerly."Mather did not recall whether he talked to Rogers about Zimmerly's layoff Inexplaining,on cross-examination,why he thought Zimmerly had been careless in thismatter,Mather testified that he previously (at an undiscloseddate but when Matherhad been the shift foreman) had "had a long serious talk" with Zimmerly about scopeof his work.Mather was not satisfied with it. Zimmerly wasted too much time, didtoo much talking, and his workmanship was poor "he wasn't getting the job done." 15-10 The evidence clearly establishes that it is not uncommon for drools and mold damageto occur.11Rogers testified that he did not see these shots12Mather testified that memoranda on mold damage are normal and go into a molddamage file.13 In his testimony Zimmerly stated that he had run several short shots (shots withnot enough plastic to fill up the mold) before he ran those he showed to Rogers.Thesefirst shots, he testified, he had thrown into the grinders11Mather further testified that he knew that it was no one else but Zimmerly whohad run the startup shots he had found under the machine "because this mold had notbeen run on this previously, it had been run once or twice in another press on a samplingbasis only.Itwas a new mold, it had been run once or twice before but not on thispress."Nevertheless, he further testified that he did not know if the mold had comedirectly from tooling or if tool work had been done on it just prior to Zimmerly'susing it.He admitted,in effect, that if such were the case there probably would beno evidence of grease on the startup shots.15This testimony stands undenied in the record. FLAMBEAU PLASTICS CORPORATION599Conclusions as to Zimmerly's 2-day LayoffI am convinced, and find, that Zimmerly's 2-day layoff for mold damage was moti-vated essentially by his being an officer of the Union and thus was discriminatorywithin the meaning of the Act. The evidence as to Zimmerly's negligence is at bestequivocal.There are questionable discrepancies between the testimony of Matherand Rogers about the matter.There is no indication in Rogers' testimony that hewrote a memo to Mather as testified by Mather. Nor was such a memo offered byRespondent although Mather testified that such memos are normal procedure andare filed in a mold damage file.Moreover, Rogers denied seeing the undamagedstartup shots that Mather testified he transmitted to Rogers and that supposedly werethe basis upon which Zimmerly's negligence was established.Furthermore, Zim-merly's testimony that the mold in question had come directly from tooling standsundenied in the record, and by Mather's own admission would thus not have shownany of the telltale effects that Mather claims he found in the shots he attributed toZimmerly.That Respondent itself was not certain about Zimmerly's fault seemsimplicit in the warning he received, worded as it was in the subjunctive mood.These considerations take an additional force when viewed in the light of theSaueys' illegal opposition to the Union as evidenced by their attempt to preventReidhauser and Hatfield from exercising the rights guaranteed them in the Act andby Respondent's other illegal restriction of its employees' rights.There is one furtheraspect of the evidence on the matter that I deem to be significant in tending to showan antiunion motivation by Respondent here. Before the Union had been certified asthe collective-bargaining agent of the employees, there were at least three people whohad received two warning notices without having received any accompanying disci-plinary action.16Zimmerly's5-day LayoffOn October 25 Zimmerly received a 5-day layoff for entering the warehouse con-trary to plant rules.About this matter Zimmerly testified as follows: Early in themorning of October 24, having run out of snake tape being used on a certain job,Supervisor Rogers sent Zimmerly and another employee through the plant to searchsome out.Rogers told them that "if the warehouse wasn't unlocked [they] would haveto wait, if [they] couldn't find it any place else [they] would have to get some fromthe warehouse" but that they "were not to go into the warehouse unless the door wasunlocked."Since tape was used in almost all departments that had occasion to sealthings, Zimmerly looked through the plant before resorting to the warehouse.Therewere three doors leading from the finishing department to the warehouse, two largerones and a small one at the rear of the finishing department. Zimmerly did not recallwhether there was a fire sign "at the rear door."When Zimmerly entered the finishing department from the molding department, heencountered an employee, Dean Bretsch.He asked Bietsch if the latter knew wherethere was some snake tape and Bretsch answered in the negative.Trying the largedoors to the warehouse and finding them locked, Zimmerly went to the little door inthe rear and tried it.Finding it unlocked, he entered and returned in a few minuteswith the needed tape.When he came out he saw Bretsch who was some 50 or 60 feetaway.He then took the tape to Rogers and told him where he had gotten it; Rogerstold him he should not have gone into the warehouse and said that he would have toreport Zimmerly.The following night Zimmerly was called into the office where Rogers and Produc-tion Superintendent Mather informed him that he was being given a 5-day disciplinarylayoff for having entered the warehouse which was against the rule. Zimmerly saidthat if there was such a rule he was not aware of it. They showed him a yellow tabletupon which the rule was written in longhand. This was Zimmerly's first knowledgeof this written rule and he told his superiors so.Mather said that he "probably knewabout it."As for the yellow pad in question, Zimmerly testified that only "leadmen and fore-men are suppose to read that" and then pass the information on to others.Hefurther testified that he was allowed in Mather's office if he had reason to be in there,and that he was told "awhile back ... it would be a good idea if we read it (theyellow pad) but we were not required to read it."Roger Louis Roznos, Respondent's traffic manager, testified about this matter asfollows:He had charge of the warehouse. For at least 2 years preceding this incidentthere was a sign on the door in question, "Exit, to be used for fire exit only." 17 This19These were Larry Kimball, Josephine Manix, and Claron Kissack. In the case ofKissack, his record warning came on March 6, the day after the certification.17A photograph of the door showingsuch a signon it was introduced into evidence. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoor was kept sealed on the warehouse side of the door by means of a thin wirewhich would permit the door to be opened in case of necessity and yet disclose anyunauthorized use of the door by reason of the seal being broken.When he checkedthe door on the morning of October 25, the seal was broken and laying on the floor.While he normally did not check to see if the warehouse doors were locked or sealedevery day, he had been doing so "at this particular time," making the checks everynight.The reason for having the doors sealed and the warehouse locked was "tokeep material from flowing up into the molding department without requisitions "On cross-examination Roznos testified that the sign on the door faces the finishingdepartment.He did not know if there were two signs on the door and was not surewhether the same wording was on the sign that appeared in the photograph in evidenceas was on it in October of 1963.Nevertheless he knew that the sign was there byreason of his having walked by it every day, notwithstanding that his work was inthe warehouse and not the finishing department.He then testified that he did not walkby the sign every day but that he only walked by it occasionally.When asked who putthe wire seal on the door that was on it currently, he testified that he did not recallbut that "it could have been [himself]."He indicated that he "sometimes" put it onhimself, notwithstanding that it was a job for maintenance.Nor did he recall whohad put iton inOctober 1963, whether it was he or the maintenance departmentthat did it.He also testified that the wire was on so as to give "maybe a half an inch"before itwould catch.Dean Bretsch,a younglad whom I should judge was not over 18 or 19 years old,testified about this matter as follows: Pursuant to his duty, to get the hot stampingmachines ready for the start of the regular shift, he was in the finishing departmentbefore 6.30 that morning.Zimmerly came back to where he was plugging in someelectrical connections and asked for some snake tape.Bretsch said that he did nothave any and Zimmerly said "he was going into the warehouse or he went by thewarehouse door."Bretsch "told him not to go back there because the door wassealed "As to what he did next Bretsch testified as follows:I walked over by the door and I looked and I seen the seal on the door and thenI says, it's sealed, you better not go back there and then I just walked away andwent up the line and started in my hot-stamp machines and airlines or whateverhad to be plugged in.About 5 or 10 minutes later, Bretsch saw Zimmerly come out of the same ware-house door.When shown the photograph of the door which Respondent had intro-duced in evidence and asked if he had seen the sign depicted thereon he answered,"Well, I know there was a sign down there, I can't positively state that that's thesign."On cross-examination, when Bretsch was asked how he knew the warehouse doorwas locked, he testified that when Zimmerly asked him for snake tape he went overto the door and showed Zimmerly the seal on the door.He testified that the sealcould be seen through the window of the door and that he "jiggled the door a littlebit and you could feel the seal on it."When asked if the seal could have broken byhis jiggling the door he testified, "It could have been, not saying it was, though "Later on in his cross-examination he testified that "there was some kind of seal onthere, I don't know whether it was wire or what it was, but I know there was a sealon it, it looked like wire to me." Still further on in his cross-examination whenasked what kind of seal was on the door his testimony was, "Well, I never looked atthe seal I mean that close or anything "He also was unable to say which of thefour windowpanes in the door he had looked through to see the seal but finally con-jectured that it was either of the two bottom ones.He further testified that it waslight in the finishing room by reason of the lights which were burning and had beenon all night long.Harley Rogers' testimony about this incident was as follows:Well, we ran out of snake tape on this particular job that we were to tape ourboxes with and we went ahead that night and taped our boxes up with regulartape and oh, later on that morning around 6 o'clock or so, we were fairly wellcaught up on our work and I told Ed Zimmerly and Gary Nehring . . . towatch for any quality control man or warehouse man that might happen tocome in, sometimes they come in early ... because I thought then if they couldget a partial roll of snake tape from them we couldseal ourboxes upin a propermanner.Rogers testified that the lack of snake tape at this point was not "holding up . . .production in any sense."The next thing he knew about the tape situation waswhen he noticed the men "sealing the boxes up with the snake tape, re-sealing them." FLAMBEAU PLASTICS CORPORATION601He did nothing about "ascertaining where the tape came from" at that timeZim-merly did not tell him where he got the tape.After he got home he got a telephonecall from Plant Superintendent Bob Mather "about where it went in the warehouse "Itwas not until that night when they (presumably he and Mather) came in thatthey "got the idea that he was in the warehouse."Confronting Zimmerly about the matter, he told Zimmerly that he was "not sup-posed to go into the warehouse for any reason at all." The basis for this statementwas that about a week or so prior to this time, a "notice" was "issued" by means of ahandwritten statement on a yellow pad used in the office "that no one is to go intothe warehouse except for moving production and that's only the last half hour of eachshift period."Rogers testified that he could not recall Zimmerly "saying much ofanything" about the matter, and then testified that Zimmerly made no comment atall about whether or not he knew of the existence of the rule on the yellow padRogers further testified that in order to remove something from the warehouse "arequisitionmust be made out" and that warehouse personnel is also called in atnight to get material for them.He further testified that Zimmerly's work did notnormally take him into the warehouse area.Asked again where he found out thatZimmerly had been in the warehouse, his testimony was "Bob Mather called me thatmorning."Mather's testimony about this matter was as follows: He was advised shortly afterhe came to work that morning by Leonard Johnson, supervisor in the finishingdepartment, that Zimmerly had gone through the fire door into the warehouse.Since disciplines, promotions, raises, and all that "sort of thing" came through him,he "felt this was a very serious situation where this man would go into the ware-house" and he thought he "should do a little study here before (he) jumped to anyconclusions."So he went out and looked at the door and looked at the sign on thedoor.Then he "dug out the note" that he had left on the yellow pad "to make sure"that he had left explicit instructions and then called Rogers to ask "if he had talkedto his people about it, about not entering the warehouse."He then told Rogers thathe had received this report about Zimmerly going through the fire door.The yellow pad statement in question was dated October 14, 1963, and read asfollows:AllW.H. doors are to be kept lockedand closedat all times after W.H. per-sonnel leave except from 10.30-11:30 p.m. when second shift production ismoved and from 6.30-7 a.m. when third shift production is moved.Youforemen are responsible to see that this is strictly adhered to.Nothingis to betaken from W.H. without authorization from myself or Roger Roznos.Whatabout sales department??)It appears from Mather's further testimony that it was his practice to set forth inthis yellow pad daily notes "pertinent to the job being run or instructions to the fore-men, leadmen and the other people in the molding department " It further appearsthat not everyone has access to this pad, but that foremen and leadmen do and whosee it beyond these two categories is "up to the supervisor."Received in evidence about this matter was a memorandum from Rogers to VicePresident Howard Smiley as follows: It was dated October 25, 1963, and its subjectwas "Ed Zimmerly layoff."We ran out of snake tape needed on the Toni Curlers and deflectors.Wesealed boxes with regular tape and intended to take a rejected lot on the two jobs.Around 6 a.m. we were in pretty good shape and I told both G. Nehring andEd Zimmerly to watch for the quality control men coming in just before 8:00and to ask them if they had a partial roll of snake tape or full one. If they didwe would be able to tape our boxes in the proper manner, not receive rejectedlots and also save Q.C. the time they would have to use to retape the boxes.I wasn't too concerned about receiving rejected under this condition.Itwas later that I learned Ed had entered the warehouse and removed thetape.He fully understood that no one was to go into the warehouse exceptthe last half hour of the shift and this is to move production only.An interoffice memorandum from Mather dated October 26, 1963, with copies toSauey and Smiley was as follows:Ed Zimmerly entered the W.H. on the morning of 10/25/63 just prior to7 a.m. for the purpose of removing two rolls of snake tape (10-26). This isentirely contrary to all of our rules of operation and was done in spite of thefact that he had been previously told that nothing was to be removed from theW.H. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso Ed is fully aware of our requisitioning procedure but in spite of thishe removed these two rolls without proper written requisitions.Also Ed removed this item in spite of the note I had left on yellow pad. Ileave pertinent information daily and Ed told Harley and myself that he doesread this information. (See yellow sheet attached.)Also Ed entered the W.H. through a sealed fire exit door which had a largesign on it which read "EXIT-TO BE USED FOR FIRE EXIT ONLY." Hisexplanation to myself and Harley was that he "didn't see the sign "Also Ed Zimmerly entered the W.H. on his own in spite of the fact thatHarley had just previously told himto waituntil just prior to 7 a.m. until W.Hdoors were open and either W.H. personnel or inspection personnel were pres-ent.He was then asked to ask them for some tape rather than take it on hisownBecause of this outright violation of company rules and regulations Ed Zim-merly is being given a warning notice and a 5-day layoff beginning 10/26/63.I feel that Ed is getting a break here because in view of his past performanceand record he should be terminated.Conclusions as to Zimmerly's 5-day LayoffThere is no question, as admitted by Zimmerly, that he entered the warehousethrough the fire door; and I believe the evidence as a whole also establishes that heknew it was a fire door and its purpose. It is quite possible that the fire seal wasnot intact when he opened the door or that upon opening, it broke without any per-ceptible resistance so that Zimmerly may not have known it had been sealed. Inthis connection I specifically do not credit Bretsch's testimony which in my opinionisnot worthy of credence on its face I also reject the essentials of Roznos' testi-mony as being of the same quality as Bretsch's.The patently unreliable testimony of these two on this matter and the generalconsiderations of the record as a whole, which pointed to the conclusion I reachedin the matter of Zimmerly's 2-day layoff, help to convince me that his 5-day sus-pension was also discriminatory within the meaning of Section 8(a)(3) of the Act.While Zimmerly may have disobeyed an outstanding rule or orders here, the cir-cumstances are such that one gets the impression that Respondent was straining tochastise Zimmerly and in doing so, to coin a phrase, was making a mountain out ofa molehill.To charge Zimmerly, a rank-and-file employee, with prior knowledge ofa rule promulgated some 10 days before, and which had to be "dug out" from ahandwritten memorandum to supervisors,ls seems unduly harsh.And this is par-ticularly true where it is evident that Zimmerly's immediate supervisor, Rogers,apparently was also in violation of the Company's rules in the directions he hadgiven Zimmerly.Mather's instructions were that"nothing"[emphasis his] was to betaken from the warehouse without his or Roznos' authorization.Nor is there anyindication that Rogers had followed the requirement of making out or havingZimmerly make out a written requisition for the tape.As appears from Rogers'testimony and his memorandum to Vice President Smiley, he told Zimmerly to askany warehouseman that might have come in for the necessary tape.In this connection, the discrepancy between the testimony of Zimmerly and Rogerswhere Zimmerly testified that he told Rogers where he got the tape is interesting.According to Zimmerly's testimony, which I credit (and which of course would beentirely against his interest), when he told Rogers where he got the tape, Rogerstold him he should not have done what he did and that it would be necessary toreport him for it.Yet Rogers, in his testimony, claimed not to have learned ofZimmerly's having gone into the warehouse until the following nightThe onlyexplanation I can think of for this peculiar twist is that while Rogers felt compelledtomention Zimmerly's transgression to him, he really did not feel it was of sufficientimportance to make an issue of it and therefore did not report it. But when some-one else reported it, Rogers was in a position where he was reluctant to admit havinghad knowledgeof the matter.2.ReidhauserFrank Reidhauser was employed by Respondent on February 20, 1960He hadhad nothingto do with the preelection union campaign but joinedtheUnion on18 Itwould seem that any rule to be directed to the employees at large would havebeen promulgated through some less restricted vehicle. If it was directed to Zimmerlyas one of Respondent's key personnel, the question immediately arises as to how Zimmerlycould have attained such status if his work was of the submarginal or unsatisfactoryquality that Mather claimed it had been. FLAMBEAU PLASTICS CORPORATION603March 16 after it had been certified as the collective-bargaining agent of the employ-ees.The day after he joined the Union, he was elected its vice president andbecame a member of its bargaining committee.InApril 1963Maintenance SupervisorWilliam Schreiber left the Company'semployment and Reidhauser was offered the position by Vice President Smiley,being urged to "accept right away."He asked for the weekend to think it over andthen refused the promotiontellingthe company officials, among other things, thathe did not feel qualified for the hydraulics part of the job and that he had turneddown a promotion to foreman in a previous employment and had quit that employer2 weeks later.According to Reidhauser's testimony, during the June 25 negotiationmeetingNorm Sauey, another vice president of Respondent, who was sitting next to Reid-hauser leaned over to him and said, "Do you know you are No. 1 on our list?"Reidhauser nodded his headin assent.Sauey said, "This does not worry you9"Reidhauser said, "No, it doesn't worry me." Sauey said "If it was up to me, I wouldfire you." In his testimony Sauey denied making such statements and Smiley testi-fied that he had heard no such comments from Sauey although he had been sittingon the other side of Sauey from Reidhauser.As to this matter, Respondent in its brief states that "it is incredible that Saueyduring the course of a negotiation meeting would, out of the blue, lean over andwhisper into Reidhauser's ear that he would like to fire him."Actually, the state-ment in question is perhaps not so "far out of the blue" as Respondent would haveme believe. It should be considered that not too long before this, Reidhauser hadturned down an offer of a position of maintenance supervisor. Some managementsfeel that such a refusal definitely curtails the individual's value and desirability asan employee. It may be that this was Sauey's view and that he was in a minority ofthe management hierarchy on it.Also to be considered in this connection is Edwin Sauey's statement to SupervisorSchreiber right after the Union's election that "you know who the boys are now,you will have to watch them"; and Schreiber's being ordered on April 27 by Edwinand William Sauey to see that Hatfield and Reidhauser (who were president andvice president, respectively, of the Union) did not take lunch breaks and rest periodstogether (as they had apparently been doing) so as to prevent them from "discussingunion affairs or anything related to that."Furthermore, as found above, it was on the very day (or the following day) thatNorm Sauey was alleged to have informed Reidhauser of his being No. 1 onRespondent's list; that Respondent inaugurated the discriminatory change in itsmaintenance procedures directed against the union officers and designed to preventtheir free movement about the plant, and to curtail their right to converse with theirfellow employees both of which were relatively unrestricted up to this time.Considering the foregoing and the record as a whole, I do not think that the remarksattributed to Sauey by Reidhauser are necessarily implausible or incredibleThefact that Smiley did not hear the remarks proves little or nothing. I am inclined tocredit Reidhauser in this instance.On July 9 Reidhauser was notified by his then supervisor, Joe Ward, that thethird shiftman had quit and that because Reidhauser had less seniority than thesecond shift maintenance man Union President Hatfield, Reidhauser was beingtransferred to the third shift which worked from 11 p.m. to 7 a m. This transferbecame a subject of controversy in the negotiations of July 10The Companyexplained that Reidhauser's transfer was necessary because of a shortage of main-tenance men and the fact that the day shift had to be manned by Austin, a newemployee who was a supervisor trainee, and for that reason had to be on the dayshift.The Union contended that the Company should hire more men 19About the middle of August, Roger Pettigrew was hired as the maintenance super-visorThis was the job that Reidhauser had been offered but had refused.Accord-ing to Pettigrew's testimony, he introduced himself to Reidhauser on August 13 andgot a "cold reception."Reidhauser made no response to his introductory greetingPettigrew tried to draw him out with some questions and comments about the work.Reidhauser indicated that the plant personnel "were generally a stupid lot ..." andthat he (Reidhauser) was the best of the maintenance people.Pettigrew furthertestified that he "couldn't get to Frank at all ... couldn't get information from himand it was difficult to work with him . . . couldn't get direct answers to any specificproblems."19Clearly, this transfer to the night shift was not discriminatory as alleged by theGeneral Counsel. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDAbout his initial meeting with Pettigrew, Reidhauser testified that Foreman JoeWard introduced Pettigrew to him and that he shook hands and said to Pettigrew"How do you do."Ward then left and Pettigrew said "Do you have a minute?"Reidhauser said "I will check these two machines over for oil then I will have com-pleted that and then I will be there in a minute."He then "walked by the twomachines, looked at the sight glass, reported to the maintenance department," andthen engaged in a conversation with Pettigrew. Pettigrew apparently told him "thathe was maintenance engineer" and asked about problems facing the maintenancepeople.He outlined to Pettigrew what he considered to be the outstanding problemsin the department.Here I am inclined to believe that there is some substance and some exaggerationin both witnesses' versions.On the whole, though, the fact that Reidhauser saw fitto perform some routine maintenance tasks before acceding to Pettigrew's request toconfer with him was hardly the most diplomatic way to start out with a new super-visor and undoubtedly had an adverse initial personal effect on Pettigrew.During the August 14 negotiation meeting, some remarks were made by Reidhauserin connection with the use of certain employees for maintenance work.As to this,Reidhauser testified as follows:.Norm Sauey made some statement which I didn't quite understand I heard,do you call these people men9 and Mr. Smiley says "qualified."And NormSauey then asked me if I knew how many hours Joe Platt had worked last week.I says I did not, that I was working 11 to 7. And he says get the facts beforeyou shoot off your mouth in here ... and I said that I was elected by the peopleto come in here and talk and I could continue to do so.He says I am notafraid of you, go ahead and talk. I will listen.And I says that I'm not afraidof you, either, that I don't think you have enough brains to be afraid.Mr.Hoebreckx made a comment that I did not catch, and the company left the room,Schaefer left the room, the company returned, that's all.Smiley's testimony about this matter was as follows:Itwas during this conversation relative to the coverage of the maintenance workby the maintenance personnel that led to a remark by Reidhauser to the effecthe couldn't understand why Joe Platt who was another man in the maintenancedepartment and who was concerned primarily in welding and iron work of thisnature, Joe Platt or this man Wilcox, who is still the maintenance trainee, whythey could not be assigned to do the maintenance work and he made the state-ment,: "these men," could takeover this job and Mr. Norman Sauey replied,"what men?", then Mr. Reidhauser stated,": "Let me get this straight, do youmean to tell me that you are not calling these men. men? Let me write this down,Iwant to be sure that I get this straight because I would like to quote youexactly out in the plant.Now, let me get exactly what you mean by what yousaid."Then you, Mr. Hoebreckx stated: "What Norm is talking about is quali-fiedmen" Reidhauser replied to your remarks, "I'm not talking to you,Hoebreckx, I am talking to Norm."Norm stated "Yes, I am talking to you,too."Reidhauser then stated to Norm "You don't have enough brains to talk."Smiley further testified that the committee then closed its files and left the roomwith the statement "We refuse to continue to negotiate under conditions indicated bythis type of personal insult.We will meet with the committee when it can conductitself in a proper manner."Whatever was said, it is clear that Reidhauser attributeda lack of brains to Norman Sauey.On August 15 Pettigrew called Reidhauser's home about 5.30 regarding a problemhe had on press No. 14. Getting no answer, Pettigrew went out to Reidhauser'shouse about 6 o'clock.There he asked Reidhauser to come in and help. Reidhausercomplained (and this was undenied in his testimony) about "getting called in at allkinds of hours . . . this was just a big pain in the neck."Anyway, Reidhauser agreedto come in and arrived at the plant about 6.50.Notwithstanding Reidhauser'spresence, they did not get the problem on press No. 14 solved according to Pettigrew'stestimony.2°On August 16 Pettigrew was having trouble with press No. 12. Since he was tryingto find out as much as he could about the problems of Respondent and its equipment,he asked Reidhauser about the press which Pettigrew had heard had a broken torpedo.It should be noted here that Respondent makes no adverse claims regarding Reid-hauser's competence and of course its offer of a supervisory position to him attests to thatcompetenceIt further appears from the testimonv of his former supervisor. Schreiber,that he considered Reidhauser to be "the most ieliable and trustworthy of all (his)employees " FLAMBEAU PLASTICS CORPORATION605Reidhauser said, "Well, it's broken."When Pettigrew asked him just how it wasbroken, Reidhauser told Pettigrew that he "wouldn't understand it anyway."Theconversation ended there.This also stands undemed in the record and is credited.According to Pettigrew's further testimony, on August 22 he had a report fromAustin, the day shift maintenance trainee, that Reidhauser had been talking to himabout how little work he had to do which disturbed Austin who claimed to be workinghard himself.The following night Pettigrew talked to Reidhauser about Austin'sreport and reprimanded him, telling him that he knew there were standing orders ofwork to be done. On this same occasion Pettigrew told Reidhauser that Hatfield wasgoing on vacation and that Austin had agreed to cover the maintenance work from7 a.m. to 7 p.m. and asked Reidhauser if he would take the remaining half day.Reidhauser said that he ". . . couldn't do it, he said he was sick, he had a healthproblem."Pettigrew then suggested that he work his regular shift "and make himselfavailable on call from 7 p.m. to 11 p.m." Reidhauser refused to do this repeating thathe had a health problem and saying that he "wasn't going to sit next to a telephonefor 4 hours and wait for a call." Pettigrew then offered him the day shift.Reid-hauser refused to consider this on the grounds that he had "just got used to this thirdshift and he wasn't about to change to the first shift." Pettigrew then asked Reid-hauser what his health problem was and was told that it was "none of his business." 21The discussion apparently ended with Pettigrew's instructing Reidhauser to report at7 p.m. the following day.In this same conversation with Reidhauser, on the night of August 23, Pettigrewhad given Reidhauser specific orders that a certain valve was to be installed on pressNo. 9.Respondent had sent someone down to O'Hare Field in Chicago to pick upthe valve that afternoon. It was needed for the purpose of getting a rush samplejob done.The press had been down that day for heatbands.Hatfield had startedinstalling them the latter part of his shift but had not finished.Pettigrew toldReidhauser to forgo regular oiling andgreasing, if necessary, to get the valve installed.He also instructed him not to work on any other equipment unless "just absolutelynecessary."He said that production had to have the press and would be on his backfor it-the sample job was that important.The following day when he got to work, Pettigrew found that the valve had notbeen touched.Checking Reidhauser's nightly report, he found that Reidhauser hadperformed only two jobs that were necessary and had spent a substantial amount oftime on routine or other unnecessary work.About 9:30 that morning Pettigrewcalled Reidhauser at his home about the matter, saying he could see no reason whythe valve was not installed.Reidhauser claimed that he had been pretty busy andPettigrew retorted that his report had shown that he had engaged in much unnecessarywork.Accordingly, he told Reidhauser that he was being given a 5-day disciplinarylayoff and stated as the reasons therefor Reidhauser's not obeying orders, not cooperat-ing in covering the maintenance operations for the ensuing week, refusing to work the12-hour shift requested of him, and refusing to be on call for 4 hours as requestedof him 22Reidhauser asked for a letter confirming the conversation which wassubsequently transmitted to him.About the August 23 valve installation matter Reidhauser testified as follows-In the same conversation with Pettigrew that Reidhauser had refused to work the12-hour shift, Pettigrew had instructed him to finish the heatbands on press No. 9that had been left over from Hatfield's shift which would enable the productionpeople to run a sample job.After that, he was to get the valve on "as soon aspossible."He started on the heatbands at 11 o'clock, the beginning of his shift.He worked about a half hour on this when the production foreman informed themthat they were having trouble with the Lead-o-matic Tapper.Reidhauser asked ifthe job that he was on "didn't have a high priorty."The foreman said that themachine Reidhauser was working on had a high priority, that the parts out of it weredue out at 12 o'clock the next day, but the parts out of the Lead-o-matic Tapper weredue out at 7 o'clock the next morning. So Reidhauser proceeded to fix the Lead-o-matic Tapper and returned to press No. 9 when he was informed that productionwas having trouble with press No. 14.Reidhauser indicated that if he left press^ The foregoingstandsessentially undenied on the recordIndeed, Reidhauser admittedon cross-examination that he did not tell Pettigrew what was wrong with him, althoughhe testified that in the July 10 and 22 negotiation meetings he informed the Companythat he had trouble sleeping and had requested a 5 a.m quitting time for the nextmeetingsso asto be able to get more sleep, which requests were both granted22 Althoughit does notappear in Pettigrew's testimony, Smiley testified that Pettigrewconferred with him about Reidhauser's layoff as well as about his subsequent discharge.Smiley, in effect, gavePettigrew carte blanchein hishandlingof Reidhauser. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 9 anylonger,the machine would have to be reheated to install the bands.Theforeman said to take a look at press No. 14 and if it did not take too long, to fix it.Reidhauser was able to do the necessary work on press No. 14 and to complete theheatbands on press No. 9 by 2 o'clock, at which time he turned the press back toproduction with the information that he had completed the work on the heatbandsbut stated that if they were not going to run the press, they should turn it back tohim because he had additional work to do. Rogers decided to run it for the purposeof running the sample that Pettigrew had said they should run prior to putting onthe valve.After that he "performed work assigned [him] by the foreman, HarleyRogers, and Robert Mather and routine work assigned [him] by Joe Ward." 23Henever installed the valve in question.He had returned to press No. 9 several timesto see if it was done, but the last time he had checked at 6.30 a.m. it was still inproduction.About this matter, Robert Mather testified as follows: He recalled no involvementwith press No. 9.He was not consulted about whether it was to go back intoproduction.He had no knowledge about a "valveto go inthat night."He knewithad to go in sometime, but not that night, nor did he issue any instructions toRogers or Reidhauser as to that machine on that occasion.He further testifiedthat a machine down from maintenance can get back to production in either twoways (1) the molding foreman can ask for it, or (2) maintenance tells him he canhave it.Harley Rogers' testimony about this matter was as follows: Press No. 9 on thethird shift on August 24 operated 2 hours on a sample job. It had been down about4 hours for heatbands and had been turned over to them by Reidhauser as beingrepaired.He was not sure whether maintenance had been instructed to installa valve on the press that day.Nor did he recall if they had trouble with a tappingmachine on that same shift, but he testified that there had been trouble with thetapping machine on other occasionsIn any event, he did not tell Reidhauser thatif he did not fix the tapping machine he would have to shut down the press becausethe press could operate without the tapping machine.Here I am inclinedagainto credit Reidhauser's version with which there is nosubstantial conflict in any event. It appears to me that had an adequate investigationbeen made by Pettigrew, and the results evaluatedin anobjectivemanner, littlefault could have been found with Reidhauser's performance that night. But obviouslyPettigrew did not make such an investigation.He had ordered the valve installedin explicit terms and found the job not done. Looking at Reidhauser's work reportand finding that he had performed some nonpriority work (which Pettigrew hadtold him to abstain from in order to get the valve job done), Pettigrew reached theconclusion that Reidhauser had deliberately disobeyed his orders without justification.On September 9 Pettigrew had a conversation with Reidhauser concerning Hat-field's impending absence for the purpose of attending a union convention. Pettigrewtold Reidhauser that Austin had agreed to work a 12-hour shift and asked if he wouldagree to beon callan extra 4 hours a day. Reidhauser again refused, saying thathe was a sick man and that he could not work more than 8 hours. Reidhauser thensuggested that "if this could be done on days" he could take care of it. Pettigrewsaid that he did not want a shift change.Reidhauser said he would let him knowat a later date what he could do.2413A handwritten communicationfromWardtoReidhauser,undated, showed thefollowing:FrankPlease see that allmachines are greasedand oiled nightlyThanksJoeAlso safety switch checked nightly.Reidhauser testified that he had asked Pettigrew on several occasions (except the onein question here) if he "wanted to retract" Ward's foregoing orders but that Pettigrewdeclined to do so.u This testimony, too, is substantially undenied by Reidhauser.On cross-examination,he testified that when Pettigrew asked him what was wrong with him that he couldnot work overtime, he replied that he would furnish a doctor's statement about how hecould work and that whatever the doctor's statement was he would abide by it FLAMBEAU PLASTICS CORPORATION607According to Pettigrew's further credited testimony, the following night he againasked Reidhauser about the extra work and Reidhauser gave him, or showed, thefollowing statement from a Doctor Hannan.To whom it may concern: For medical reasons I do not feel that Frank Reid-hauser should work more than 8 hours a day.K. D. L. HANNAN, M.D.9/7/63Pettigrew wanted to keep the slip for the company files and Reidhauser refusedsaying, "I paid a lot of money for that slip and I am going to keep possession ofit "Then he said to Pettigrew, "You always come to us the last minute as far aswhat you want us to do, what is wrong with me letting you know at the last minuteas to when I can work." Reidhauser then said he would let Pettigrew know by the13th of the month, for sure, whether he could help out.On September 12 Pettigrew again asked Reidhauser for the doctor's slip.Reid-hauser said that he did not have it on him but that he would not give it to himanyway; that if he did work overtime and anything happened to him, he intended"to use that doctor's slip to hold the Company liable ....'This was undeniedby Reidhauser.Pettigrew was not in the plant on the 13th and received no word from Reidhauser.The following day Reidhauser still would not make a definite commitment about theextra work saying "he would comein ifhe felt he could."At this time Pettigrewtold Reidhauser that he was to take a physical examination at the Company's expense.Reidhauser asked if he would be paid for the time involved and Pettigrew said thathe did not think so.On September 17, according to Pettigrew's further testimony, the Company wantedsome temporary wiring for the production department. This was right in Reidhauser'sline so he called Reidhauser at home.Reidhauser said he could not come in at 7but he agreed to come in at 8 o'clock.When Pettigrew got to the plant about 10minutes to 8, Reidhauser was already there, having arrived at 7:30.Pettigrew tookhim over to the finishing department and proceeded to explain what was needed inthe electrical service which was going to be on a permanent basis as far as they couldgo with the balance on a temporary basis just to get the electricity in there for thetime being.Reidhauser informed Pettigrew that this type of installation "wasn'tcode" and he would not have anything to do with it.He "would not be responsiblefor hanging a bunch of wires up and a bunch of plugs, around the plant."WhenPettigrew explained that it was "strictly temporary", Reidhauser said that he "under-stood that this temporary stuff stays in a plant forever and he wouldn't want any partof it."Since Pettigrew "wasn't about to argue with Mr. Reidhauser" he said, "Look,Mr. Reidhauser, make a material list for a permanent setup and leave that list onmy desk and we will get the material in here as soon as possible."About this matter Reidhauser testified as follows: About 6 o'clock that eveningPettigrew called him telling him that theywere "in anawful mess" and that theywould "like" him to report at 7 o'clock.Reidhauser asked if he "would be able toreturn home to take [his] medication before starting work at 11 o'clock." 25 Pettigrewinformed him that he felt he would have to work straight through.Reidhauserinformed Pettigrew that he could not make it by 7 o'clock, but that he would be thereby 8.Nevertheless he reported about 7:25 that evening.When he got there, he metForeman Leo Schutz and asked if he knew of any trouble. Schutz did not. Reid-hauser went to the maintenance office and waited for Pettigrew who arrived about7:50.Pettigrew said that he thought Reidhauser could not make it until 8 o'clock.Reidhauser replied that his call sounded so urgent that he made it by 7:30.Theythen left the maintenance office and went to the finishing department where Pettigrewtold Reidhauser that what he wanted him to do that night was to "makea list of somematerial that we would have to order in order to do a job." They then went toanother department where Reidhauser was instructed regarding the removal of someinstruments that night in connection with a press after it was down.This was sup-posed to be done on hisregularshift.Reidhauser did notopenhis toolbox orperform any work that night prior to his regular shift and neverlearnedwhat the"awful mess" of emergency work was that he had been called in for. It was on thisoccasion that Pettigrew gave him a letter with the Company'srequestthat he reportto its doctor for a physicalexamination.HereI am inclinedto,and do, creditPettigrew.251t appears that Reidhauser's medication was a pill he had to take. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 25, pursuant to the Company's request, Reidhauser was examinedby Dr. John Siebert.According to Dr. Siebert's undenied and credited testimony,=6Reidhauser was "not too freefiowing" with respect to his medical history.Thedoctor had seen Reidhauser in 1960 as a patient and Reidhauser questioned thenecessity for repeating a history that he felt was already on the doctor's records.Reidhauser's attitude was "rather belligerent."He took the position that if thedoctor wanted to find out anything, he "was free to examine him and come to [his]own conclusions."The doctor did a complete physical and within the limits of the information hegot at the time, found nothing wrong with Reidhauser except that he was somewhatoverweight and complained about not being able to sleep. In reporting the resultsofReidhauser's examination to Smiley, the doctor indicated that this "meetingwas not wholly satisfactory because of the failure to obtain a proper history" butthat from what he could determine by his examination Reidhauser "was in goodhealth."In early October Respondent inaugrated a card-reporting system for its maintenancepeople.A separate card was to be made out by the maintenance man for each jobor duty performed except those of trivial or minor significance.The system wasdesigned to give Pettigrew written information as to what the men were doing onthe shift.Itwas to show the emergency downtime hours for purposes of comparisonwith production records, information as to the cause of downtime, and informationas to the parts used for the purpose of establishing an inventory.According toPettigrew's testimony he took an hour explaining the reason for the cards to Reid-hauser and went over the items listed thereon, specificallyone at a time,with him sohe would know the reason for the questions and the information asked.He toldReidhauser that the cards should be filled out in their entirety with the exceptionof the date which Pettigrew said he did not have to put in "if he didn't want to "Analyzing the first cards that Reidhauser turned in it appears that card No. 12had the word "oil" written in the space for the machine number. Pettigrew testifiedthat he knew that this meant that Reidhauser had taken care of the scheduled oilingjob but that no one else would know that. Card No. 14 showed one word "talk"with the time being 12:50. Pettigrew testified that he understood this to have repre-sented the hour that he talked to Reidhauserin explainingthe purposes of thecards but that "nobody else would know that."On the basis of these cards ofReidhauser's for October 4, Pettigrew "was satisfied that he misunderstood [Pet-tigrew's] directions.[He] couldn't conceive where, but they certainly weren't filledout the way [he] had intended them to be filled out." The following night Pettigrewasked Reidhauser "if he understood how to fill these cards out" and "asked him todo a better job of it," telling him that the way he filled them out did not "relateany information" the way he "would like to have it."He told Reidhauser that Hat-field and Austin were doing "a fine job of filling the cards out," and believed heeven showed Reidhauser some of theirs but was not sure. Reidhauser told Pettigrew,"I don't see any purpose in them, I don't see that they are any good."According toPettigrew's further testimony, 3 or 4 days later he again talked to Reidhauser abouthis continued failure to fill out the cards properly.Reidhauser testified that he never received any reprimand about the way he wasfilling out the job cards and that the first knowledge he had of any dissatisfaction,on the part of the Company, regarding his handling of them was when he wasinformed of his discharge on October 16.Here I believe that Pettigrew's testimony that he spent an hour explaining thesecards to Reidhauser is incredible on its face. I credit Reidhauser's testimony thathe was never reprimanded for the way he was filling out the cards prior to theoccasion of his discharge. In so finding, however, I do not mean to be understoodas deciding that Reidhauser's performance in this respect was without blemish.Not-withstanding that it would appear from Pettigrew's analysis of the various cardsthat he understood Reidhauser's cryptic notations on them (as Reidhauser hadtestified he would), an examination of Reidhauser's cards particularly in comparisonwith cards of the other maintenance men shows a cavalier approach to them whichcomports with Pettigrew's testimony (denied by Reidhauser) that Reidhauser didnot "see any purpose in them ... [didn't] see that they are any good."According to Pettigrew's further testimony, about 5 in the morning of October 16,Production Supervisor Rogers had called him about some problem and mentionedthat he had some trouble with press No. 9. Pettigrew asked to talk to Reidhauserwho came to the telephone.After some preliminarycommentsback and forth aboutthe matter, Pettigrew "suggested some methods ... he use to determine" whether it26 Indeed, the general tenor of the doctor's testimony was admitted on cross-examinationby Reidhauser. FLAMBEAUPLASTICS CORPORATION609was a pump. He wanted Reidhauser "to get a gauge in the line next to the pumpto see if the pump had any pressure."The conversation ended with Pettigrew'sinstructions that Reidhauser call him back and let him "know what his findings were "At 6 a.m. Pettigrew again called Reidhauser to find out "how he was doing "Reid-hauser said that he thought the high-pressure pump was bad but was not sure. Pet-tigrew suggested that Reidhauser "block off the pressure side of the pump with thevalve" for the purpose of making a positive test as to whether it was the pump or notReidhauser thought that this might be dangerous and Pettigrew told him "to startwith the valve open, it's not dangerous, close it up, block it." 27He told Reidhauser"to put the valve in, leave it open, jog the machine, in jogging it you can't get hurt."Pettigrew further told Reidhauser to report his findings to him before he left theplant.Pettigrew arrived at the plant that morning about 7:10.He had had no word fromReidhauser since his 6 o'clock telephone conversation with him.Reidhauser hadalready left the plant and the first-shift man had called in and said that he was illand would not be in. Pettigrew could find no information on the machine anywhere.Reidhauser's card was not filled out and no one knew a thing about it.As a resultPettigrew "had to go into the machine" and determine for himself what was wrong.About 9 o'clock that evening Pettigrew called Reidhauser at his home and toldhim that he had decided to terminate Reidhauser's employment for his consistentlyrefusing to obey orders and for his failure to call him that morning or leave informa-tion about the problem on press No. 9. Reidhauser said that he was sorry that hehad not called.He said "that as of that moment he would work overtime anytime,no limitations or restrictions and that on his next visit to the doctor, he would tellhis doctor that he felt fine and that he could work anytime and he said he would standon his head, he would wiggle his ears, he'd do anything, he didn't want to get fired."Pettigrew told Reidhauser that he "thought it was a little late to change his attitudeand that [the] decision stood."Reidhauser replied that he was going "to fight thisthing to the full extent of the law, he was going to fight right to the top and he wasgoing to be back," he said "I'll be back."As to the October 16 matter, there is no essential conflict in Reidhauser's andPettigrew's version as to the two telephone conversations, except that Reidhauserdenied that he had any instructions in the second one to call Pettigrew back.Healso testified that he knew of no procedure which would have required him to remainon duty until the next shift maintenance man arrived, pointing out that on three orfour previous occasions when Austin, the maintenance man, had failed to arrive ontime, he just left the plant.Nevertheless, Reidhauser admitted on cross-examinationthat on occasion when his shift ended with a machine down, if he could finish in afew minutes he would do so, otherwise he would make a report on it "to the mainte-nance supervisor or the man who was relieving him."That this was a standardpractice regarding the transfer of any outstanding problem from shift to shift is clearlyestablished by the record.Thus, it appears that whether or not Pettigrew had toldReidhauser to call him back in the second telephone conversation is really immaterialsince the established practice was to make a report in such matters and Reidhauserdisregarded his obligation to do so.Conclusions re Reidhauser's Alleged DiscriminationNotwithstanding the discrimination by Respondent against Zimmerly and the pos-sible application to Reidhauser's situation of the factors I consider probative regard-ing Zimmerly, I am unable to say that the General Counsel has proved the discrimina-tion against Reidhauser by the necessary preponderance of the evidence.All I haveis a strong suspicion or surmise that Reidhauser's union position and support playeda part in his layoff and subsequent discharge. But such a basis is not adequate tosupport a finding of unfair labor practices.Punch and Judy Toys, Inc., of California,85 NLRB 499;Wausau Concrete Company, Inc.,142 NLRB 33, 35.I am also aware and have found that some of the matters relied upon by Respond-ent as cause for its action against Reidhauser were either exaggerated or unjustlyapplied, as for example, the matter of the job cards and the installation of the valveon press No. 9. But whether justly applied or not, I am convinced that they had theirfoundation in a personal conflict between Reidhauser and PettigrewAccordingly,rightly or wrongly, as Reidhauser's superior, Pettigrew could well have been con-cerned about Reidhauser's transgressions or fancied transgressions quite apart fromn Pettigrew admitted on the standthat theoperation could be dangerousboth to themachine and to the man.78 3-13 3-6 6-v o f 151-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDany connection Reidhauser had with the Union.And in this context it is easy enoughto understand why Pettigrew might not have gone out of his way to investigate orweigh the merits of any overt or apparent transgression by Reidhauser.In addition to Reidhauser's fancied derelictions, of course, the record clearlyestablishes some real and substantial shortcomings on his part as an employee.Hisfailure to cooperate on the manning of the maintenance work in the absence of Hat-field 28 (particularly when Hatfield was scheduled to attend the union convention)and the surrounding circumstances I believe provided adequate ground to justifyhis 5-day disciplinary suspension.After that suspension, it seems to me, Reidhauser should have been aware of thedifficult position he was in vis-a-vis his relationship with Pettigrew and how it mightaffect his jobBut if he was, his action regarding the faulty pump on press No. 9that gave rise to his discharge belies it.There is no doubt that he was obligated tomake a report to someone about the status of the trouble before he left.29Thishe did not do. I am convinced that he knew better which makes his action, partic-ularly in view of his precarious position, quite indefensible. In the last analysis,considering that Reidhauser had turned down an offer of a supervisory position, Iam not at all sure that top management, being aware of the personal conflict betweenReidhauser and the maintenance supervisor it had selected for the job that Reidhauserhad spurned, would have kept him on in view of what occurred, whether or not heplayed a part in the Union.Accordingly, I am unable to find that Respondent dis-criminated against Reidhauser within the meaning of Section 8(a)(3) of the Act.D. The alleged refusal to bargainAs already indicated, between March 28, 1963, and February 27, 1964, 13 meetingstook place between representatives of the Company and the Union in which the termsof a possible collective-bargaining agreement were discussed.Nothing of any con-sequence was agreed upon. The Company was opposed to any form of union securityor checkoff, compulsory arbitration, or the application of seniority unfettered by theexercise of company discretion. It also took the position that it would not considergranting a general wage increase 30 or any other benefit involving a "monetary value."In addition to these things, most of which the Company had designated as strikeissues, there were conflicts between the parties regarding break periods, overtimeand holiday pay, superseniority for union officials, grievance procedures, and mater-nity leaveUnder some of the Company's proposals, the Union would have beenrequired to relinquish rights it had as a matter of law.31During the course of the meetings Respondent supplied, at the Union's request,various information which included: (1) a list of all employees, their classificationsand rates of pay; (2) a copy of the Company's job evaluation plan; (3) a laterlist of all employees including new hires, their classifications and rates; (4) a senioritylist;and (5) a description of its reclassification and merit procedures.Conclusions as to the Refusals To BargainThe General Counsel contends that the record as a whole supports his allegationthat Respondent failed to bargain with the Union in good faith, and thus violatedSection 8(a)(5) of the Act. I agree for the reasons that will appear.An employer violates Section 8(a)(5) of the Act if he fails to bargain in goodfaith with his employees' bargaining representative. Section 8(d) of the Act describesthe obligations and rights of collective bargaining, defining the bargaining obligationas the duty to "meet at reasonable times and confer in good faith with respect towages, hours, and other terms and conditions of employment, or the negotiation of28 It appears from former Supervisor Schreiber's testimony that when Reidhauser washired (by Schreiber), all the maintenance men were on call either "regular scheduledcalls or . . . emergency calls."Reidhauser was informed at that time that this waspart of the maintenance man's job-being on call on off-hours2'Whether or not Pettigrew actually had to himself determine what the trouble was,as he testified, or whether it was not resolved until some days later by Hatfield, as hetestified, is really irrelevant to the basic issue here30On May 5 the Company put into effect a general wage increase of 4 cents an hour,the circumstances and significance of which will be set forth below31 For instance, under the Company's proposal, the Union and its members wouldnot have been able to engage in any union activity whatsoever on company premises intheir free time.Also the Union would have had to relinquish any right to bargain aboutmerit increases. FLAMBEAU PLASTICS CORPORATION611an agreement ...."Although this obligation does not "compel either party to agreeto a proposal or require the making of a concession," Section 8(d), see alsoN L.R.B.v.American National Insurance Co.,343 U.S. 395, 402, 404, it does contemplate awillingness to enter the discussions "with an open mind and purpose to reach anagreement consistent with the respective rights of the parties,"L.L. Mature TransportCompany v. N.L.R.B.,198 F. 2d 735, 739 (C.A. 5), and it presupposes that the partieswill bargain "with an open and fair mind and a sincere purpose to find a basis for anagreement touching wages and hours and conditions of labor."Globe Cotton Millsv.N.L.R.B.,103 F. 2d 91, 94 (C.A. 5). Simply entering "upon a sterile discussionof union-management differences is not sufficient."N.L.R B. v. American NationalInsurance Co.,343 U.S. 395, 402. Essentially, then, the "ultimate issue whether theCompany conducted its bargaining negotiations in good faith involves a finding ofmotive or state of mind which can only be inferred from circumstantial evidence."N.L.R.B. v. Reed & Prince Manufacturing Company,205 F. 2d 131, 139-140(C.A. 1), cert. denied 346 U.S. 887.Thus the question here is whether substantial evidence supports the GeneralCounsel's contention that Respondent, although meeting and conferring with theUnion on 13 occasions over an 11-month period, merely went through the form ofcollective bargaining without a sincere purpose of entering into an agreement. I findthat it does.The good faith of Respondent's bargaining attitude here is immediately colored byits demonstrated opposition to the Union as reflected in its coercive efforts to curtailthe statutory rights of the Union and of its employees during the time that it was sup-posed to be sincerely attempting to reach a bargaining relationship with the Union.This inconsistency of attitudes is particularly pointed when it is considered that thedirect responsibility for much of Respondent's illegal conduct was that of top manage-ment, one of whose members was on Respondent's barganiing committee. It is onething during negotiations for such coercive conduct to be engaged in by the lowerranks of management where there may be reasons to question whether the conducttruly reflects the attitude of top management, notwithstanding that it may legally becharged therewith. It is another matter, it seems to me, where as here, the illegalconduct actually originates with, and is promulgated by, top management itself. Suchan attitude certainly has a significant bearing on the state of mind with which Respond-ent entered upon and pursued its collective-bargaining obligation.In this connection, of course, Respondent's illegal discrimination against its employ-ees also must be considered.While there is no direct connection shown between thediscrimination against Zimmerly and the Saueys, there certainly is a unity of purposeshown between the Sauey's attempts to restrict the rights of Reidhauser and Hatfieldto engage in union activities on their free time and the discriminatory work rulesdirected at the maintenance department of which Reidhauser and Hatfield were thekingpins.In any event, there is other substantial direct evidence of Respondent'sfailure to bargain in good faith.On April 27, 1963, Respondent posted on the employees' bulletin board a copy of aletter of the same date addressed to the Union's representative, Schaefer, in Milwaukeeas followsSince 1950 it has always been the policy of Flambeau Plastics Corporation toregularly examine its wage scale to determine whether or not an increase in wagerates would be justified at the time of the particular review.As the result ofthese periodic reviews, the wage rates of Flambeau employees were increasedfrom time to time.In April of 1959 Flambeau instituted its formal "Wage and Job EvaluationProgram" which set up our present system of job description, labor grades andaccompanying wage ranges.Among other things, the establishment of this newsystem provided for the following:1.Annual review of Flambeau's wage scale during the month of April ofyear, and,2.The putting into effect of any increase which the April review mightindicate during the month of May following.Pursuant to the above and starting with April 1960, Flambeau had regularlymade its annual wage review in April of each year and awarded any increasedetermined possibly in the May next following.As a result of this regular prac-tice, "across the board" increases were made in May 1960 and May of 1962.We have just completed our 1963 annual April wage review and the result ofsuch review, we are posing to institute a 4¢ an hour "across the board" increaseto all hourly waged earners effective the pay period commencing May 5, 1963. 612DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Such annual wage review and accompanying increase is part of a standardpractice instituted by this company several years ago and pact of what we con-sidered to be our obligation to our people2. Judging from the fact that to date Flambeau has not heard from the bar-gaining committee relative to any contract demands, even though it is nowalmost 2 months since the union was certified as collective bargaining agent bythe NLRB, we estimate that negotiations for a contract between the union andFlambeau could well last into a period of many months.3.This being true.Flambeau does not believe it fair to its employees torequire them to wait for this increase (and thereby be denied of its enjoyment)during the long months of negotiations that well lie ahead.Thank you.In the May 2 issue of the company publication "Firebrand's," which is distributedto the employees, the Company printed the foregoing letter with the followingcomment:The following letter was sent via certified mail to Mr. Robert Schaefer, repre-sentative for the Allied Industrial Workers of America, Milwaukee, Wisconsin,on April 27, 1963.As you will recall, Mr. Schaefer heads up the collectivebargaining committee of the local union with Virgil Hatfield, Frank Reidhauser,and William McIntyre completing the balance of membership on this same com-mittee.This letter is reproduced below without comment and for informationto Firebrand's readers.By letter dated May 3, 1963, Union Representative Robert Schaefer sent the follow-ing communication to the Company:I am in receipt of your letter under the date of April 27, 1963, whereby youhave informed me of the history and a review of wage scales of Flambeau.This will serve as notice to you that Local 380, AIW-AFL-CIO is herebyconcurring in the 4¢ increase referred to in your letter.We do, however, wish tostate that we had high hopes that this increase would be greater than 4{ an hour,but we are sure that the 4¢ per hour increase will be welcomed by the employeesand will contribute to a better standard of living for the employees and theirfamilies, and will help them meet their bills on pay day.We want it clearly understood, however, that in concurring with this 40increase, it will in no way prejudice the Union's position in future contractnegotiations.In closing, I want to thank you for your fine cooperation and look forward tothe same cooperation in the future.In itsMay 16 issue of "Firebrand's," the Company headlined the wage increase,effective May 5, and made the following comment:In the last issue of "Firebrand's" proposal for a $.04 per hour increase"across the board" to all hourly paid employees was announced.According tothat proposal the increase is now in effect commencing with the pay periodMay 5, 1963.Referring back to the issue of "Firebrand's" in which this proposed increasewas announced, your attention again called to the fact that such increase by thecompany is part of its annual wage review, promised the employees in 1959, tobe a yearly affair occurring in the month of April each year with any increasegiven as a result of such review to take effect the next May following such review.When Respondent posted to its employees the copy of its letter to the Union it was,in effect, bypassing the Union as the duly elected bargaining agent of its employeesand making its proposal directly to them.This it was not legally permitted to do,Tidewater Express Lines, Inc,142 NLRB 1111;N.L.R B. v. Berme Katz, etc., d/b/aWilliamsburg Steel Pioducts Co.,369 U.S. 736, and showed its purpose to circumventtheUnion and is indicative of its failure to bargain in good faith ,12Whateveracquiescence the Union thereafter gave to the Company's proposal, of course, isirrelevant.82 Further evidence of Respondent's purpose to circumvent and discredit the Union isimplicit, I believe, in the fact that nowhere in the comments it published in the May 16issue of "Firebrand's" about the raise, did it make any mention of the Unions acquiescenceand related comments thereto, the net effect of which was to avoid any possibility ofthe Union's getting even a crumb of credit out of the situation. FLAMBEAU PLASTICS CORPORATION613The Merit Raises and ReclassificationsFrom the time the Union was certified up to February 29, 1964, Respondentgranted some 80 merit increases and 139 reclassification increases to its employees.These increases became the subject of controversy in the negotiation meeting.As aresult of them the Union requested information to determine upon what basis increaseswere beinggiven.The Company produced a copy of its "Job Evaluation Program,"with the comment that it was used "for guide purposes only." The Company's posi-tion was also made clear that it was its understanding that it was not only entitled butobligated, without reference to the Union, to pursue the wage policy it had adoptedbefore the Union was certified.33 In this connection, it asked the union negotiators ifthey wanted the Company to discontinue making these individual determinations. Itasked the Union to put into writing any request it had in this respect so that theCompany could determine its legal position on the matter.Whether or not the Company failed to produce all of the information requested bythe Union pertaining to the granting of individual wage increases 34 is unnecessary todecide since an examination of the Company's job evaluation program, as revised,shows that it was no more than a time schedule with virtually complete discretionvested in the Company as to the granting of individual adjustments.There beingnothing automatic about its wage program, it was not entitled to continue grantingsuch increases without consultation with the Union.As stated by the Supreme Courtin the Katz case,supra,Whatever might be the case as to so-called "merit raises" which are in fact simplyautomatic increasesto which the employer has already committed himself, theraises here in question were in no sense automatic, but were informed by a largemeasure of discretion.There simply is no way in such case for a union to knowwhether or not there has been a substantial departure from past practice, andtherefore the union may properly insist that the company negotiate as to theprocedures and criteria for determining such increases.Accordingly, I find that in addition to its general wage increase there is furtherevidence of Respondent's refusal to bargain in good faith in the policy it was pursuingof granting merit and reclassification increases to its employees during the negotiationswithout consultation with the Union thereon33IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connectionwith its operations described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tend tolead to labor disputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices violative ofSection 8(a)(1), (3), and (5) of the Act, I shall recommend that it cease and desisttherefrom, and that it take certain affirmative action designed to effectuate thepolicies of the Act. I shall recommend that Respondent, upon request, be orderedto bargain with the Union concerning rates of pay, wages, hours, and other terms andconditions of employment and, if an understanding is reached, embody such under-standing in a signed agreement. I shall also recommend that Respondent make wholeEdwin Zimmerly the loss of earnings he suffered because of Respondent's discrimina-tion against him.33 In this respect the Company was not quite accurate.A month after the certifica-tion the Company had made significant changes in its job evaluation program. Thesechanges were unilaterally made and as further evidence of Respondent's refusal to bargainSi The testimony is somewhat in conflict on this point but it would appear that whenthe Union wanted to know what factors were used in determining wage increases otherthan those referred to in the job evaluation program, it was informed that economicconsiderations such as local conditions or the condition of the plastics industry wererelied upon.3'I reject the General Counsel'scontention that the evidence supports a finding thatan additional indicia of Respondent's failure to bargain in good faith was its delay andstalling of the negotiations.I further deem it unnecessary to decide whether Respond-ent's admitted failure to supply the Union with information as to what,if any, dividendthe Company may have realized out of its employee insurance program was indicativeof bad faith In view of Smiley's testimony that its failure was purely inadvertent 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe unfair labor practices committed by Respondent involve conduct in derogationof the principles of good-faith collective bargaining.The inference is well war-ranted that Respondent maintains an attitude of opposition to the purposes of theAct with respect to the protection of employee rights in general. It will accordinglybe recommended that Respondent be ordered to cease and desist from infringingin any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Flambeau Plastics Corporation is, and at all times material herein has been, anemployer within the meaning of Section 2(2) of the Act.2.Local 380, International Union, Allied Industrial Workers of America, AFL-CIO, is, and at all times material herein has been, a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, iestrainmg, and coercing its employees in the exercise ofthe rights guaranteed them by Section 7 of the Act, as found above, Respondent hasengaged in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.By discriminating against its employees as found above, Respondent has engagedin unfair labor practices within the meaning of Section 8(a)(3) of the Act.5.By failing and refusing to bargain in good faith with the Union as the representa-tive of all its production and maintenance employees and warehouse and shippingemployees, including truckdrivers and janitor, in its Baraboo, Wisconsin, plant, butexcluding office employees, engineering employees, guards, professional employees,and supervisors as defined in the Act, Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a) (5) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this proceeding, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, I recommend that the Respondent, FlambeauPlastics Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership of any of its employees in Local 380, InternationalUnion, Allied Industrial Workers of America, AFL-CIO, or any other labor organi-zation, by giving them discriminatory layoffs or working rules, or in any other mannerdiscriminating against any individual in regard to his hire, tenure of employment, orany term or condition of employment, except as authorized in Section 8(a)(3) ofthe Act.(b) Imposing an illegal no-solicitation rule.(c)Retusing to bargain collectively with Local 380, International Union, AlliedIndustrialWorkers of America, AFL-CIO, as the exclusive representative of all itsemployees in the appropriate unit with respect to rate of pay, wages, hours of employ-ment, and other terms and conditions of employment.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed them in Section 7 of the Act, except to theextent that such right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized in Section 8(a) (3) ofthe National Labor Relations Act, as amended.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Make Edwin Zimmerly whole for any loss of pay he may have suffered byreason of Respondent's discrimination against him in the manner set forth in thesection entitled "The Remedy."(b)Upon request, bargain collectively with Local 380. International Union, AlliedIndustrialWorkers of America, AFL-CIO, as the exclusive representative of theemployees in the appropriate unit, and embody any understanding reached in a signedcontract.(c)Post at its plant in Baraboo, Wisconsin, copies of the attached notice marked"Appendix." 36Copies of said notice, to be furnished by the Regional Director fora6 If this RecommendedOrder is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the noticeIf the Board's Order is enforced by a decree of a United States Courtof Appeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order". FLAMBEAU PLASTICS CORPORATION615Region 18,shall, after being duly signed by an authorized representative of theRespondent,be posted by the Respondent immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by Respondent to insure that said notices are not altered,defaced,or covered by any other material.(d)Notify the Regional Director for Region 18, in writing,within 20 days fromthe receipt of this Decision and Recommended Order, what steps it has taken tocomply herewith 37It is further recommended that unless on or before 20 days from the receipt of thisDecision and Recommended Order the Respondent notifies the aforesaid RegionalDirector,in writing,that it will comply with the foregoing recommendations, theNational Labor Relations Board issue an Order requiring it to take such action17 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 18, in writing, within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby give notice that:WE WILL NOT discourage membership in Local 380,InternationalUnion,Allied Industrial Workers of America, AFL-CIO, or in any other labor organiza-tion,by imposing up our employees discriminatory layoffs or working conditions,or in any other manner discriminating against them in regard to their hire ortenure of employment,or any term or condition of employment.WE WILL NOT refuse to bargain collectively with the aforesaid Union as theexclusive bargaining representative of all our production and maintenanceemployees and warehouse and shipping employees,including truckdrivers andjanitors, but excluding office employees,engineering employees,guards, profes-sional employees,and supervisors,by granting general or individual wageincreases without prior notice to, and discussion with, said Union.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of the right to self-organization,to form,join, or assistthe aforesaid union or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any and all such activities,except to the extent that suchright may be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment,as authorized by the Act.WE WILL make whole Edwin Zimmerly for any loss of pay he may havesuffered by reason of our discrimination against him.WE WILL, upon request,meet and bargain collectively with Local 380, Inter-nationalUnion,Allied IndustrialWorkers of America, AFL-CIO, as theexclusive bargaining representative of all our employees in the above-describedappropriate bargaining unit, concerning rates of pay, wages,hours of employ-ment, and other terms and conditions of employment,and if an understanding isreached,embody such understanding in a signed agreement.All of our employees are free to become, remain, or refrain from becoming orremaining members of the foresaid union or any other labor organization.FLAMBEAU PLASTICS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 316Federal Building, 110 South Fourth Street,Minneapolis,Minnesota,Telephone No334-2611, if they have any question concerning this notice or compliance with itsprovisions.